Citation Nr: 0602378	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip 
arthritis, claimed as secondary to service-connected right 
buttock shell fragment wound residuals.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  

5.  Entitlement to an effective date prior to February 3, 
2004, for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1970.  

These matters are before the Board of Veterans' Appeals 
(Board) from rating decisions of November 2002 (PTSD, right 
ear hearing loss, and right hip arthritis) and July 2004 
(hypertension and TDIU) by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2005, a hearing was held before a hearing officer 
at the RO.  In July 2005, a hearing was conducted in 
Washington, D.C. by the undersigned Acting Veterans Law 
Judge.  Transcripts from both hearings are of record.  

At his July 2005 hearing, the veteran's representative 
requested that several matters be referred to the RO for 
appropriate consideration.  See page 5 of hearing transcript 
(transcript).  These included:  38 U.S.C.A. § 1151 claim for 
anal fissures due to medication prescribed by VA medical 
professionals, service connection for lumbar disc disease and 
Type II diabetes, earlier effective dates for grants of 
service connection for tinnitus and for PTSD.  These matters 
are referred to the RO for appropriate action.  

Additionally, the veteran's representative argued in July 
2005 that the veteran's service connection claim for 
hypertension had essentially been denied by the RO on the 
merits in July 2004.  See page 7 of transcript.  Regardless 
of the determination reached by the RO (the Board, in fact, 
disagrees with the representative's observation), the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  The Board has characterized the issue 
accordingly.  

The issues of entitlement to service connection for right hip 
arthritis (claimed as secondary to service-connected right 
buttock shell fragment wound residuals) and hypertension, 
entitlement to an increased (compensable) rating for right 
ear hearing loss, and entitlement to an effective date prior 
to February 3, 2004, for the award of TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  An unappealed RO decision in July 2001 denied service 
connection for hypertension based on a finding that 
hypertension was not shown in service or within the one-year 
presumptive period following the veteran's service 
separation.

2.  The evidence received since the July 2001 decision is new 
and material and serves to reopen the claim for service 
connection for hypertension.

3.  Symptoms of the veteran's PTSD are reasonably shown to 
produce total occupational and near total social impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's July 2001 decision which denied service connection for 
hypertension; the claim for service connection is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  A 100 percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding the notice requirements 
mandated by the VCAA.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met.  And since the decision is favorable to (and 
does not prejudice) the veteran, there is no need to belabor 
the impact of the VCAA on these claims.

Factual Basis/Laws and Regulations/Analysis

Hypertension

The veteran's service medical records are devoid of evidence 
of either complaints or diagnoses concerning hypertension.

A May 2000 VA physician note includes a diagnosis of 
hypertension.  


Service connection for hypertension was denied by the RO in a 
rating decision of July 2001.  At that time, the RO denied 
entitlement essentially because there was no evidence that 
the veteran's hypertension was either related to his period 
of service or that it had been manifested to a compensable 
degree within one-year after his service separation.  The 
veteran was provided notice of the denial, also in July 2001, 
and did not thereafter appeal.  Based on the foregoing, the 
July 2001 action is final.  38 U.S.C.A. § 7105.

On file at the time of the July 2001 decision were the 
veteran's service medical records, which, as noted above, 
contained no mention of hypertension.  Hypertension was, as 
also reported above, diagnosed in May 2000.  See VA physician 
note.  

The veteran sought to reopen his service connection claim for 
hypertension in June 2003, the previous denial (in July 2001) 
of which forms the basis of the instant appeal.  
Notwithstanding the RO's prior action in this matter, it is 
the Board's obligation to ascertain in each and every case, 
and at any juncture in its adjudication process, that it has 
jurisdiction over the subject matter presented.  See Barnett, 
supra.  Consideration must therefore be initially accorded 
the question of whether new and material evidence has been 
presented to reopen the claim.  This necessitates a review of 
the evidence submitted prior to and subsequent to that most 
recent, final denial.

Evidence presented since the July 2001 rating decision 
includes VA and private medical records and hearing 
testimony.  

As part of a statement from a private treating physician, J. 
Elwyn James, M.D., dated in July 2003, the physician 
indicated that the veteran had been treated for hypertension 
since his tour of duty in Vietnam in 1970.  At his July 2005 
hearing before the undersigned, the veteran testified that he 
was essentially unable to obtain certain private medical 
records from the early 1970's which would have shown he had 
been treated for hypertension at that time.  See page 42 of 
transcript.  Also, a letter received by VA via facsimile in 
October 2005 from a private pharmacist, Steve Patton, states 
that he started filling prescriptions for the veteran's high 
blood pressure after he was discharged from the Army in 1970.  
He added that he began prescribing medications such as Lasix, 
Hydrodiuril, and Niacin in 1970.  Finally, correspondence 
supplied VA by another private physician, Ann Marie Gordon, 
dated in October 2005, shows that she had reviewed the above-
cited July 2003 and October 2005 statement and letter.  She 
cited several high blood pressure readings of the veteran's 
dated from 2000 to 2002.  While acknowledging that she had no 
medical records available to her to review concerning the 
veteran's degree of hypertension in the 1970's, she opined 
that as the medical record currently shows that the veteran 
has poorly-controlled hypertension (despite pharmacologic 
intervention), it was as likely as not that the veteran's 
hypertension commenced in the 1970's shortly after his 
discharge from service.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  38 U.S.C.A. § 7105(c) 
provides that a final decision that is not appealed "will 
not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, hypertension) become manifest 
to a compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The above-discussed private medical evidence, dated in July 
2003 and October 2005, is both new and material, and serves 
to reopen this claim.  38 U.S.C.A. § 5108.

To this extent, the benefit sought on appeal is granted.

PTSD

On March 2001 VA PTSD examination, PTSD was diagnosed.  A 
Global Assessment of Functioning (GAF) score of 70 was 
provided.  

PTSD was diagnosed on VA examination in July 2002; a GAF 
score of 58 was provided.  

A June 2003 VA outpatient treatment record shows a diagnosis 
of severe PTSD.  The provided GAF score was 48.  A May 2003 
VA GAF score of 50 was also mentioned.  


On October 2003 VA PTSD examination the examiner, in addition 
to supplying a diagnosis of PTSD and a GAF score of 48, 
opined that the veteran was "possibly unemployable at this 
time."  

A November 2003 VA progress note shows that a VA physician 
opined that the veteran's severe PTSD prevented him from 
working in "any occupation," and that he was "permanently 
disabled."  

A March 2005 statement from a VA clinical psychologist shows 
that he opined that the veteran was "unemployable, totally 
and permanently disabled due to his PTSD condition."  He 
provided a GAF score of 45.  

At his July 2005 hearing before the undersigned, the veteran 
testified that his PTSD was of such a severity as to warrant 
a 100 percent rating.  He added that he was unable to work 
due to the disability.  See page 10 of transcript.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code (Code) applies, the higher evaluation is 
assigned if the disability picture more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The General Rating Formula for Mental Disorders, at 38 C.F.R. 
§ 4.130, Code 9411, provides:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships is rated 70 percent.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or name is rated 
100 percent.


A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).

The record reflects that the veteran's PTSD symptoms produce 
total occupational impairment.  Such was the opinion of the 
VA physicians in November 2003 and March 2005.  

While none of the specific symptoms listed in the criteria 
for a 100 percent rating has been identified in this case, 
the Court has held that the specified factors listed for each 
incremental rating are examples, rather than requirements for 
the rating, and that all symptoms of a claimant's condition 
that affect the level of occupational and social impairment 
must be considered.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Significantly, however, the above-discussed VA 
medical opinions dated in November 2003 and March 2005, 
respectively, shows that the veteran's PTSD prevents him from 
working in "any occupation," and that he was "totally and 
permanently disabled" due to the PTSD.  These opinions 
establish, with application of 38 C.F.R. § 4.7, and 
resolution of reasonable doubt in the veteran's favor, that 
he has psychiatric impairment due to PTSD equivalent to that 
required for a schedular 100 percent rating, i.e., it 
produces total occupational and near total social impairment.  
Accordingly, a 100 percent rating is warranted.


ORDER

The appeal to reopen a claim for service connection for 
hypertension is granted.  

A 100 percent schedular rating is granted for the veteran's 
PTSD, subject to the regulations governing payment of 
monetary awards.


REMAND

Based on the Board's decision to reopen the claim of 
entitlement to service connection for hypertension, further 
development, as set forth below, is necessary prior to the 
further consideration of the claim on the merits of the cited 
claim.  Among the needed actions is for the veteran to be 
afforded a VA medical examination, to be conducted by a 
specialist in cardiovascular diseases, so that the examiner 
can supply a medical opinion as to the relationship, if any, 
between any current hypertension disability and the veteran's 
period of service.

Also necessary concerning the veteran's hypertension claim is 
for VA to obtain certain private pharmaceutical records in an 
attempt to demonstrate that the veteran was being treated for 
hypertension within a period of one-year from his June 1970 
service separation.

At his July 2005 hearing, the veteran testified that his 
right ear hearing loss had worsened since his last VA audio 
examination.  See page 26 of transcript.  The Board observes 
that his most recent VA audio examination is dated in August 
2002.  He added that he had private medical records regarding 
his hearing loss dated since his last VA examination.  Id.  
Such records may contain information critical to the matter 
at hand, and an effort to obtain them should be undertaken.  
The Court has held that, when a veteran-claimant alleges that 
his/her service-connected disability has worsened since the 
last examination, a new examination may be required to 
evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  As such, another more 
contemporaneous examination is indicated.  

The veteran also testified in July 2005 that he wore a TENS 
unit for his claimed right hip arthritis disorder, which he 
claims is due to his service-connected right buttock shell 
fragment wound residuals (manifested by a scar).  See pages 
28 and 29 of transcript.  He mentioned that he was receiving 
treatment on a weekly basis (on Wednesday's) at a VA pain 
clinic in Columbia, South Carolina.  Review of the record 
shows that the most recent VA outpatient treatment records on 
file are dated in November 2003.  The procurement of such 
pertinent medical reports is required.  Where VA has 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.  The Board observes that mild right hip arthritis was 
diagnosed on private X-ray examination in May 2002, but that 
a VA X-ray examination report dated in October 2003 shows 
described right hip findings as "[u]nremarkable."  Of 
record is a May 2003 letter from a private treating physician 
of the veteran which, while mentioning that X-ray examination 
of the veteran's right hip was normal, seems to imply that 
the veteran's right hip symptoms were related to his service-
connected right buttock shell fragment wound residuals.  
While the private physician linked the veteran's claimed 
right hip problems to the service-connected shell fragment 
wound residuals, it appears that the examiner may have based 
his medical opinion on history provided by the veteran.  He 
is not shown to have had an opportunity to review the 
complete medical evidence.  A medical opinion based solely on 
history supplied by the veteran that is unsupported by the 
medical evidence is lacking in probative value.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
As noted, conflicting evidence exists as to whether the 
veteran actually has arthritis of the right hip.  Additional 
development is needed to resolve this matter.  

The Board also observes that the Court has held that, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).


The veteran is shown to be in receipt of disability benefits 
from the Social Security Administration (SSA) based, in part, 
on chronic right hip pain and PTSD.  See January 2004 SSA 
decision, finding the veteran to be entitled to a period of 
disability beginning in April 2002.  A decision by SSA as to 
an individual's unemployability is pertinent to a VA claim 
for TDIU.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Because a decision by SSA on a claim by the veteran 
may be pertinent evidence on the issue of whether it was 
factually ascertainable that the veteran was entitled to a 
grant of TDIU earlier than February 3, 2004, the date of 
claim, the Board finds that VA's duty to assist the veteran 
requires that VA obtain copies of all medical records relied 
upon by the SSA in making its January 2004 decision.  In 
fact, such records may contain information pertinent to all 
of the veteran's instant claims, and VA is obligated to 
obtain them.

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following actions:

1. The RO should associate with the claim 
folders all medical records of treatment 
afforded the veteran at VA medical 
facilities (to include the pain clinic) 
in Columbia, South Carolina since 
November 2003.  

2.  The RO should obtain copies of all 
medical records relied upon by the SSA in 
making its January 2004 decision.

3.  The RO should contact pharmacist 
Steve Patton (Patton Pharmacy, located in 
Woodruff, South Carolina) and request 
that he provide any and all records 
associated with medications prescribed to 
the veteran regarding treatment for 
hypertension since June 1970.  


4.  The RO should ask the veteran to 
identify all private medical providers 
that have treated him for his right ear 
hearing loss since August 2002 and obtain 
the clinical records of such treatment.

5.  Thereafter, following completion, to 
the extent possible, of the development 
requested as part of 1. and 2. above, the 
veteran is to be afforded a VA medical 
examination by an orthopedist for the 
purpose of identifying any existing right 
hip disorder (to include arthritis), its 
date of onset, and its etiology.  The 
claim folders in their entirety is to be 
furnished to such physician for review.  
The examination must include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and any needed 
diagnostic studies (to include X-ray 
examination).  All established diagnoses, 
including arthritis, pertaining to the 
right hip are then to be fully set forth.

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:

(a)  If a right hip disorder, including 
arthritis, is currently shown, is it at 
least as likely as not (i.e., is there a 
50/50 chance) that such disorder 
originated during the veteran's period of 
military service from June 1968 to June 
1970 or is otherwise related to that 
period of military service?

(b)  If right hip arthritis is diagnosed, 
is it at least as likely as not that the 
disorder was initially manifested during 
the one-year period immediately following 
the veteran's June 1970 service 
discharge?  If so, how and to what 
degree?

(c)  Is it at least as likely as not that 
any currently existing left hip disorder, 
inclusive of arthritis, is caused by the 
veteran's service-connected right buttock 
shell fragment wound residuals?

(d)  Is it at least as likely as not that 
the veteran's service-connected right 
buttock shell fragment wound residuals 
has increased the severity of any 
existing right hip disorder, including 
arthritis, such as to cause a permanent 
aggravation of that disorder?

Use by the examiner of the "at least as 
likely as not" language cited above is 
required.

6.  Following the development requested, 
to the extent possible, as part of 1., 
2., and 3., above, the veteran should 
then be afforded a VA cardiology 
examination to determine whether he has 
hypertension and, if so, whether it is as 
likely as not related to service.  If 
not, the examiner should also opine 
whether hypertension was manifested prior 
to June 1971.  The veteran's claim files 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should explain the rationale for 
all opinions given.

7.  The RO should also schedule the 
veteran for a VA audio examination to 
determine the current nature and extent 
of his service-right ear hearing loss.  
The claim folders should be made 
available to the examiner for review.


8.  The RO should then readjudicate the 
veteran's claims on a de novo basis.  If 
any remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and afforded the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review

The purpose of this remand is to assist the veteran in the 
development of his claims.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


